DETAILED ACTION
Allowable Subject Matter
Claims 1-18 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of structural features or method steps including but not limited to:
(claim 1) a receiver for a firearm, comprising: particularly, a bolt block pocket having an orifice formed in a bottom wall thereof, and a blocking mechanism moveable between an upward and a downward position, particularly, wherein the blocking mechanism comprises a spring disposed in the orifice, wherein the blocking mechanism is in the downward position when the firearm is in battery and automatically moves to the upward position after a round is fired, and wherein the blocking mechanism prevents automatic reloading of the firearm when in the upward position; and,
(claim 10) a method of preventing automatic reloading of a firearm, comprising: disposing a blocking mechanism moveable between an upward and a downward position in a receiver of the firearm; particularly, disposing a spring of the blocking mechanism in an orifice formed in a bottom wall of a bolt pocket of the receiver; holding the blocking mechanism in the downward position when the firearm is in battery; and automatically moving the blocking mechanism to the upward position after a round is fired, wherein the blocking mechanism prevents automatic reloading of the firearm when in the upward position.
US 6,212,814 to Lambie is the closest prior art and discloses a similar bolt blocking mechanism, inter alia, 50, e.g., Fig. 5, disposed in a bolt block pocket (not particularly called out but clearly seen in, e.g., Fig. 4), and an orifice 61, e.g., Fig. 2, including a spring 63 disposed therein.  However, from the drawing figures it is evident that the orifice is not in the bottom of the pocket, but rather, adjacent thereto.  There is no other relevant art of record to modify Lambie to arrive at the claimed invention.
It is noted that Lambie was only discovered by doing a keyword search because Lambie is not classified in any of the areas previously searched.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
26-Jul-21